     Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 1 of 10

 1   XAVIER BECERRA
     Attorney General of California
 2   BENJAMIN M. GLICKMAN
     Supervising Deputy Attorney General
 3   JAY C. RUSSELL
     Deputy Attorney General
 4   JOHN W. KILLEEN, State Bar No. 258395
     Deputy Attorney General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-6045
 7    Fax: (916) 324-8835
      E-mail: John.Killeen@doj.ca.gov
 8   Attorneys for Defendants Gavin Newsom
     and Alex Padilla
 9

10                         IN THE UNITED STATES DISTRICT COURT

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13

14
     REPUBLICAN NATIONAL                           No. 2:20-cv-01055-MCE-CKD
15   COMMITTEE; NATIONAL
     REPUBLICAN CONGRESSIONAL
16   COMMITTEE; and CALIFORNIA
     REPUBLICAN PARTY,                             NOTICE OF NEW AUTHORITY
17
                                       Plaintiffs, Judge:        The Honorable Morrison C.
18                                                               England
                  v.                               Trial Date:   None set
19                                                 Action Filed: 5/24/2020

20   GAVIN NEWSOM, in his official capacity
     as Governor of California; and ALEX
21   PADILLA, in his official capacity as
     California Secretary of State,
22
                                     Defendants.
23

24

25

26

27

28

                                                    Notice of New Authority (2:20-cv-01055-MCE-CKD)
     Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 2 of 10

 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2         Please take notice that, on June 18, 2020, California Governor Gavin Newsom signed into

 3   law California Assembly Bill 860. Among other things, Assembly Bill 860 “require[s] county

 4   elections officials to mail a ballot to every registered voter for the November 3, 2020 statewide

 5   general election.”

 6         A true and correct copy of Assembly Bill 860, as approved by the Governor and filed with

 7   the Secretary of State, is attached hereto as Exhibit A.

 8

 9   Dated: June 19, 2020
10                                                         XAVIER BECERRA
                                                           Attorney General of California
11                                                         BENJAMIN M. GLICKMAN
                                                           Supervising Deputy Attorney General
12                                                         JAY C. RUSSELL
                                                           Deputy Attorney General
13

14                                                         /s/ John W. Killeen
                                                           JOHN W. KILLEEN
15                                                         Deputy Attorney General
                                                           Attorneys for Defendants Gavin Newsom
16                                                         and Alex Padilla
17

18

19

20

21

22

23   SA2020301369
     Notice of New Authority (AB 860).docx
24

25

26

27

28
                                                       1
                                                           Notice of New Authority (2:20-cv-01055-MCE-CKD)
Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 3 of 10




         Exhibit A
         Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 4 of 10

                            Assembly Bill No. 860

                                  CHAPTER 4

   An act to amend Sections 3019.7, 3020, and 15101 of, and to add Sections
3000.5 and 3016.7 to, the Elections Code, relating to elections, and declaring
the urgency thereof, to take effect immediately.

            [Approved by Governor June 18, 2020. Filed with Secretary of
                              State June 18, 2020.]

                        legislative counsel’s digest
   AB 860, Berman. Elections: vote by mail ballots.
   Under existing law, a registered voter may vote by mail by requesting a
vote by mail ballot for a specific election or by becoming a permanent vote
by mail voter. County elections officials must begin mailing ballots and
other required materials to these voters no later than 29 days before the day
of the election. Existing law, the California Voter’s Choice Act, authorizes
any county to conduct any election occurring on or after January 1, 2020,
as an all-mailed ballot election if specified conditions are met. In an
all-mailed ballot election held under the act, the county elections official
must mail a ballot to every registered voter, regardless of whether the voter
requested a vote by mail ballot or is a permanent vote by mail voter.
   This bill would require county elections officials to mail a ballot to every
registered voter for the November 3, 2020, statewide general election.
   Existing law requires county elections officials to permit voters with a
disability, and military or overseas voters, to cast a ballot using a certified
remote accessible vote by mail system.
   This bill would require county elections officials to permit any voter to
cast a ballot using a certified remote accessible vote by mail system for the
November 3, 2020, statewide general election.
   Existing law requires the Secretary of State to establish, by January 1,
2020, a system that a county elections official may use to allow a voter to
track the voter’s vote by mail ballot through the mail system and processing
by the county elections official. County elections officials are not required
to use the system, however.
   This bill would require county elections officials to use the Secretary of
State’s system, or a system that meets the same specifications, for the
November 3, 2020, statewide general election.
   Under existing law, a vote by mail ballot is timely cast if it is voted on
or before election day and, if returned by mail, received by the voter’s
elections official via the United States Postal Service, or a bona fide private
mail delivery company, no later than 3 days after election day.




                                                                            94
         Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 5 of 10
Ch. 4                              —2—

   This bill would, for the November 3, 2020, statewide general election,
extend the deadline by which vote by mail ballots must be received by the
county elections official to the 17th day after election day.
   Under existing law, any jurisdiction having the necessary computer
capability may start to process vote by mail ballots on the 10th business day
before the election. This processing includes opening vote by mail ballot
return envelopes, removing ballots, duplicating any damaged ballots, and
preparing the ballots to be machine read, or machine reading them, including
processing write-in votes so that they can be tallied by the machine, but
under no circumstances may a vote count be accessed or released until 8
p.m. on the day of the election.
   This bill would authorize these jurisdictions, for the November 3, 2020,
statewide general election, to begin processing vote by mail ballots on the
29th day before the election.
   By requiring county elections officials to mail a ballot to every registered
voter, and to take other actions expanding vote by mail voting, including
making remote accessible voting available to all voters, this bill would
impose a state-mandated local program.
   The California Constitution requires the state to reimburse local agencies
and school districts for certain costs mandated by the state. Statutory
provisions establish procedures for making that reimbursement.
   This bill would provide that, if the Commission on State Mandates
determines that the bill contains costs mandated by the state, reimbursement
for those costs shall be made pursuant to the statutory provisions noted
above.
   This bill would declare that it is to take effect immediately as an urgency
statute.

 The people of the State of California do enact as follows:

   SECTION 1. The Legislature finds and declares all of the following:
   (a) To maintain a healthy democracy in California, it is important to
encourage eligible voters to vote and to ensure that residents of the state
have the tools needed to participate in every election.
   (b) Vote by mail voting has become the means by which most
Californians exercise their right to vote. In the most recent statewide general
election, held in November 2018, 65.31 percent of voters used a vote by
mail ballot. Just 10 years ago, in the November 2010 statewide general
election, only 48.44 percent of voters used a vote by mail ballot.
   (c) Preliminary data indicates that for the March 2020 statewide primary
election, approximately 78 percent of registered voters received a ballot in
the mail.
   (d) Shortly after the March 2020 statewide primary election, the Governor
and local governments declared states of emergency and took steps to reduce
the spread of COVID-19. One of the early steps taken by the Governor was
to order that three pending special elections be conducted as all-mailed



                                                                            94
         Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 6 of 10
                                   —3—                                   Ch. 4

ballot elections. This order was issued based on concerns that widespread
in-person voting would conflict with public health officials’ guidance on
COVID-19.
   (e) Since California held its statewide primary election in March 2020,
at least 16 states have either postponed their scheduled primary elections,
or switched them to vote by mail elections, due to concerns that conducting
in-person voting during the spread of COVID-19 would threaten the health
and safety of voters, election workers, and the general public.
   (f) In Wisconsin’s statewide primary election conducted on April 7, 2020,
during which millions of voters had no choice but to vote in person, elections
officials were forced to significantly reduce the number of polling locations
because of COVID-19. In Milwaukee, the number of polling locations open
on election day was reduced by more than 97 percent.
   (g) A statewide general election will be held in California on November
3, 2020, and it is uncertain whether by that date the COVID-19 pandemic
will have subsided and what social distancing guidelines will remain in
place. Even if the pandemic has subsided by the time of the election, many
voters may nonetheless be uncomfortable with in-person voting because of
health concerns.
   (h) Broadening the ability of California residents to engage in the
democratic process will yield more representative election results and will
ensure that the voices of more California residents are heard.
   (i) Mailing every voter a ballot for the November 2020 statewide general
election is an important step in promoting resilience in the state’s elections
and ensuring that every California voter will have the opportunity to fill out
their ballot in a safe manner.
   (j) Consistent with paragraph (2) of subdivision (a) of Section 2226 of
the Elections Code, and with the longstanding interpretation by state and
local elections officials of Sections 4000 to 4108, inclusive, of the Elections
Code governing the conduct of all-mailed ballot elections and of Section
3005 of the Elections Code governing mailed ballot precincts, nothing in
this act is intended, and shall not be construed, to mean that a voter with an
inactive voter registration status shall receive a vote by mail ballot for the
November 3, 2020, statewide general election.
   SEC. 2. Section 3000.5 is added to the Elections Code, to read:
   3000.5. (a) Notwithstanding any other law, for the statewide general
election to be held on November 3, 2020, the county elections official shall,
no later than 29 days before the day of the election, begin mailing the
materials specified in Section 3010 to every registered voter in the county.
The county elections official shall have five days to mail a ballot to each
person who is registered to vote on the 29th day before the day of the election
and five days to mail a ballot to each person who is subsequently registered
to vote. The county elections official shall not discriminate against any
region or precinct in the county in choosing which ballots to mail first within
the prescribed five-day mailing period.




                                                                            94
         Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 7 of 10
Ch. 4                              —4—

   (b) The distribution of vote by mail ballots to all registered voters does
not prevent a voter from voting in person at a polling place, vote center, or
other authorized location.
   SEC. 3. Section 3016.7 is added to the Elections Code, to read:
   3016.7. For the statewide general election to be held on November 3,
2020, the county elections official shall permit any voter to cast a ballot
using a certified remote accessible vote by mail system, regardless of whether
the voter is a voter with disabilities or a military or overseas voter.
   SEC. 4. Section 3019.7 of the Elections Code is amended to read:
   3019.7. (a) Not later than January 1, 2020, the Secretary of State shall
establish a system that a county elections official may use to allow a vote
by mail voter to track the voter’s vote by mail ballot through the mail system
and as the vote by mail ballot is processed by the county elections official.
The system established pursuant to this section shall, at a minimum, allow
a voter to register to receive information via email or text message from the
county elections official about the status of the voter’s vote by mail ballot,
including all of the following information:
   (1) A notification when the ballot has been delivered by the county
elections official to the United States Postal Service.
   (2) A notification of the date, based on information from the United
States Postal Service, that the voter’s ballot is expected to be delivered to
the voter.
   (3) A notification if the voter’s ballot is returned as undeliverable to the
county elections official by the United States Postal Service.
   (4) A notification when the voter’s completed ballot has been received
by the county elections official.
   (5) A notification that the voter’s completed ballot has been counted, or,
if the ballot cannot be counted, a notification of the reason why the ballot
could not be counted and instructions of any steps that the voter can take
in order to have the ballot counted.
   (6) A reminder of the deadline for the voter to return the voter’s ballot
if the county elections official has not received a voter’s completed ballot
by specified dates as determined by the county elections official.
   (b) The Secretary of State shall make the system established pursuant to
subdivision (a) available for use by each county. A county elections official
may use the system for the purpose of complying with Section 3019.5.
   (c) The Secretary of State shall use funds provided to the state pursuant
to the federal Help America Vote Act of 2002 (52 U.S.C. Sec. 20901 et
seq.) to develop the system described in this section. The Secretary of State
shall implement this section only to the extent that these funds are available.
   (d) For the statewide general election to be held on November 3, 2020,
the county elections official shall use the system established by the Secretary
of State pursuant to subdivision (a), unless the county makes available to
voters a different vote by mail ballot tracking system that meets or exceeds
the level of service provided by the Secretary of State’s system.
   SEC. 5. Section 3020 of the Elections Code is amended to read:



                                                                            94
         Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 8 of 10
                                   —5—                                   Ch. 4

   3020. (a) All vote by mail ballots cast under this division shall be
received by the elections official from whom they were obtained or by the
precinct board no later than the close of the polls on election day.
   (b) Notwithstanding subdivision (a), any vote by mail ballot cast under
this division shall be timely cast if it is received by the voter’s elections
official via the United States Postal Service or a bona fide private mail
delivery company no later than three days after election day and either of
the following is satisfied:
   (1) The ballot is postmarked on or before election day or is time stamped
or date stamped by a bona fide private mail delivery company on or before
election day.
   (2) If the ballot has no postmark, a postmark with no date, or an illegible
postmark, the vote by mail ballot identification envelope is date stamped
by the elections official upon receipt of the vote by mail ballot from the
United States Postal Service or a bona fide private mail delivery company,
and is signed and dated pursuant to Section 3011 on or before election day.
   (c) For purposes of this section, “bona fide private mail delivery
company” means a courier service that is in the regular business of accepting
a mail item, package, or parcel for the purpose of delivery to a person or
entity whose address is specified on the item.
   (d) Notwithstanding subdivisions (a) and (b), for the statewide general
election to be held on November 3, 2020, any vote by mail ballot cast under
this division shall be timely cast if it is received by the voter’s elections
official via the United States Postal Service or a bona fide private mail
delivery company by the 17th day after election day and either of the
following is satisfied:
   (1) The ballot is postmarked on or before election day, is time stamped
or date stamped by a bona fide private mail delivery company on or before
election day, or it is otherwise indicated by the United States Postal Service
or a bona fide private mail delivery company that the ballot was mailed on
or before election day.
   (2) If the ballot has no postmark, a postmark with no date, or an illegible
postmark, and no other information is available from the United States
Postal Service or the bona fide private mail delivery company to indicate
the date on which the ballot was mailed, the vote by mail ballot identification
envelope is date stamped by the elections official upon receipt of the vote
by mail ballot from the United States Postal Service or a bona fide private
mail delivery company, and is signed and dated pursuant to Section 3011
on or before election day.
   SEC. 6. Section 15101 of the Elections Code is amended to read:
   15101. (a) Any jurisdiction in which vote by mail ballots are cast may
begin to process vote by mail ballot return envelopes beginning 29 days
before the election. Processing vote by mail ballot return envelopes may
include verifying the voter’s signature on the vote by mail ballot return
envelope pursuant to Section 3019 and updating voter history records.
   (b) (1) Any jurisdiction having the necessary computer capability may
start to process vote by mail ballots on the 10th business day before the


                                                                            94
          Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 9 of 10
Ch. 4                               —6—

election. Processing vote by mail ballots includes opening vote by mail
ballot return envelopes, removing ballots, duplicating any damaged ballots,
and preparing the ballots to be machine read, or machine reading them,
including processing write-in votes so that they can be tallied by the machine,
but under no circumstances may a vote count be accessed or released until
8 p.m. on the day of the election. All other jurisdictions shall start to process
vote by mail ballots at 5 p.m. on the day before the election.
   (2) For the statewide general election to be held on November 3, 2020,
any jurisdiction having the necessary computer capability may start to
process vote by mail ballots on the 29th day before the election. Processing
vote by mail ballots includes opening vote by mail ballot return envelopes,
removing ballots, duplicating any damaged ballots, and preparing the ballots
to be machine read, or machine reading them, including processing write-in
votes so that they can be tallied by the machine, but under no circumstances
may a vote count be accessed or released until 8 p.m. on the day of the
election. All other jurisdictions shall start to process vote by mail ballots at
5 p.m. on the day before the election.
   (c) Results of any vote by mail ballot tabulation or count shall not be
released before the close of the polls on the day of the election.
   SEC. 7. If the Commission on State Mandates determines that this act
contains costs mandated by the state, reimbursement to local agencies and
school districts for those costs shall be made pursuant to Part 7 (commencing
with Section 17500) of Division 4 of Title 2 of the Government Code.
   SEC. 8. This act is an urgency statute necessary for the immediate
preservation of the public peace, health, or safety within the meaning of
Article IV of the California Constitution and shall go into immediate effect.
The facts constituting the necessity are:
   To ensure that county elections officials have sufficient time to prepare
and mail a ballot to every registered voter in advance of the November 3,
2020, statewide general election, it is necessary for this act to take effect
immediately.




                                       O


                                                                              94
      Case 2:20-cv-01055-MCE-CKD Document 66 Filed 06/19/20 Page 10 of 10



                              CERTIFICATE OF SERVICE
Case Name:      Republican National                       No.     2:20-cv-01055-KJM-CKD
                Committee, et al. v. Gavin
                Newsom, et al.

I hereby certify that on June 19, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
NOTICE OF NEW AUTHORITY
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 19, 2020, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                           Signature

SA2020301369
34173167.docx
